DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 20-39 are currently pending.
Priority:  This application is a 371 of PCT/EP2018/055996 (03/12/2018)
and claims foreign priority to EP 17160526.4 (03/13/2017).
IDS:  The IDS dated 9/10/19 was considered.
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 20-32, 34, 35, drawn to a product of formula (I).

Group II, claim(s) 33, drawn to a product of an oligomer, polymer, or dendrimer.

Group III, claim(s) 36, 39, drawn to a product of an electronic device.

Group IV, claim(s) 37, drawn to a product of a host material.

Group V, claim(s) 38, drawn to a process of preparation.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

The claimed Markush group of formula (I) is for alternatives of chemical compounds that are not similar in nature.  Neither a significant structural element is shared by all of the alternatives nor do all the alternatives belong to an art recognized class of chemical compounds.  Specifically, formula (I) almost entirely variable groups which substantially vary in structure – i.e. the only non-variable components are a central nitrogen with two bonded carbons and 4 carbon atoms in a 8-membered bicyclic ring.

Also, the technical feature of formula (I) linking the claims is not a contribution over the prior art as detailed in the following prior art rejection.

Therefore, the technical feature linking the claims does not constitute a special technical feature under PCT Rule 13.2.  Accordingly, the claims lack unity of invention, and restriction is proper.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are the examples listed in the specification – i.e. formulae 1-131 (Specification p 67-77). 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 20, 33, 36, 37, 38.
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Ashley Pezzner on 5/11/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 20-32.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 33-39 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. 
Applicant also elected the species of compound EG1 on Page "141" with traverse, shown below:

    PNG
    media_image1.png
    158
    157
    media_image1.png
    Greyscale

determined to read on claims 20-29,34,35. 
As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  MPEP 803.02; Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987).  
Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection through amendment, the amended Markush-type claim will be reexamined to the extent necessary to determine patentability of the Markush-type claim.  See MPEP 803.02.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151 , or in an application for patent published or deemed published under section 122(b) , in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 20-29, 34, 35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mun et al. (WO2017126818, EFD 2016-01-21). 
The prior art teaches the following at p. 12:

    PNG
    media_image2.png
    181
    126
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    168
    141
    media_image3.png
    Greyscale

which corresponds formula (I) in the claims when

    PNG
    media_image4.png
    227
    306
    media_image4.png
    Greyscale

n,m,p,o=0
X1(1,3)=N; X1(5,6,7,8)=CH; Arb=4-phenyl [quinazoline]
Z3: dimethylfluorene / Z3,Z2,X(3,5)=CH; X(4)=C-R1 (R1=phenyl); Ara=2-phenyl
Z4: Z4,Z2,X(3,5)=CH; X(4)=C-phenyl; Ara=2-phenyl / Z4,Z2,X=CH; Ara=2-phenyl.
Mun also teaches the compounds as a composition comprising a hole injection material (claim 5), and a solution process with a solvent to deposit the compound as a layer ([66])  which anticipates the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 20-29, 34, 35 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 20 describes formula (I) with several ambiguous and confusing variable constructions utilizing the integers m,n,o,p which are either 0 or 1 in a manner that makes the claim unclear how 0 operates in the structure.   For example, one of ordinary skill in the art would find the claim confusing when p=0 regarding how this affects the bonds to Z1 and Z2.  One of ordinary skill in the art would find the claim ambiguous as to whether p=0 requires a direct bond between Z1 and Z2 or no bond at all.  Similarly, parts of the structure having integers m,n,o suffer from the same problem.
Claim 20 describes variables including R1, R2, R3, Ara, Arb with an unclear list of alternatives.  For example R1 would be entirely confusing to one of ordinary skill in the art regarding where the alternatives begin and end by the language (emphasis added): “R1 is on each occurrence, identically, or differently, H, D, F, Cl, Br, …, alkoxy or thioalkoxy group having 1 to 40 C atoms or an alkenyl group, …, SO or SO2, and where one or more H atoms is optionally replaced by D, F, Cl, Br, I CN or NO2, or an aromatic or heteroaromatic ring system, or a combination of these systems; two or more substitutents R1 may also form a mono- or polycyclic…;”.  Thus, the claims do not clearly set forth the the claims are not properly indented to indicate the plurality of elements.  See MPEP 2173.05(h), MPEP 608.01(m) and 37 CFR 1.75(i).  The claim is also unclear regarding what “these systems” refer to or how are they combined such that the element lacks an unambiguous antecedent basis.  
Conclusion
The claims are not in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639                                                                                                                                                                                                        May 24, 2022 01:37 pm